404 F.2d 68
UNITED STATES of America, Plaintiff-Appellee,v.Robert LEE and E. B. Siegel, Defendants-Appellants.
No. 26892.
United States Court of Appeals Fifth Circuit.
Nov. 15, 1968.

David S. Eisenberg, David N. Levine, Atlanta, Ga., for defendants-appellants.
Floyd M. Buford, Macon, Ga., for plaintiff-appellee.
Before JOHN R. BROWN, Chief Judge THORNBERRY, Circuit Judge, and TAYLOR, District Judge.
PER CURIAM.


1
Appellants, Defendants below, were adjudged guilty of criminal contempt under 18 U.S.C. 401 for failing to obey a subpoena duces tecum issued and served on behalf of the United States in a criminal prosecution.  The judgment required Robert Lee to serve 40 days imprisonment or pay a fine of $400.00 and E. B. Siegel to serve 50 days imprisonment or pay a fine of $500.00.  Appellants paid their fines in lieu of imprisonment and thereafter filed notice of appeal.  Appellee now moves to dismiss the appeal on the ground that the cause is moot.


2
No application for stay as provided in Rule 38(a)(3), Federal Rules of Criminal Procedure, was sought until November 1, 1968, approximately one month after the fines were paid in full.


3
Appellee's Motion is well taken.  Tessmer v. United States, 328 F.2d 306 (5 Cir. 1964), wherein the Court said:


4
We find it unnecessary to discuss the merits of this appeal.  The satisfaction of the judgment by the payment of the fine rendered this case moot.  Murrell v. United States, 5 Cir., 1958, 253 F.2d 267, cert. den'd 358 U.S. 841, 79 S.Ct. 65, 3 L.Ed.2d 76.


5
The appeal is dismissed.